UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of October, 2012 Commission File Number 1-15250 BANCO BRADESCO S.A. (Exact name of registrant as specified in its charter) BANK BRADESCO (Translation of Registrant's name into English) Cidade de Deus, s/n, Vila Yara 06029-900 - Osasco - SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X . Press Release Highlights The main figures obtained by Bradesco in the first nine months of 2012 are presented below: 1. Adjusted Net Income in the first nine months of 2012 stood at R$8.605 billion (a 2.1% increase compared to the R$8.427 billion recorded in the same period last year), corresponding to earnings per share of R$2.98 in the last 12 months and Return on Average Shareholders’ Equity of 19.9%. 2. Adjusted Net Income is composed of R$5.982 billion from financial activities, representing 69.5% of the total, and R$2.623 billion from insurance, pension plan and capitalization bond operations, which accounted for 30.5%. 3. On September 30, 2012, Bradesco’s market capitalization stood at R$113.102 billion , up 17.0% over the same period in 2011. 4. Total Assets stood at R$856.288 billion in September 2012, an 18.6% increase over the same period in 2011. Return on Total Average Assets was 1.4%. 5. The Expanded Loan Portfolio stood at R$371.674 billion in September 2012, up 11.8% on the same period in 2011. Operations with individuals totaled R$114.536 billion (up 8.7%), while operations with companies totaled R$257.138 billion (up 13.3%). 6. Assets under Management stood at R$1.172 trillion, up 20.4% on September 2011. 7. Shareholders’ Equity stood at R$66.047 billion in September 2012, up 22.9% on September 2011. Capital Adequacy Ratio stood at 16.0% in September 2012, 11.3% of which fell under Tier I Capital. 8. Interest on Shareholders’ Equity and Dividends were paid and recorded in provision to shareholders at the amount of R$2.923 billion in the first nine months of 2012, of which R$1.348 billion was paid as monthly andinterim dividends and R$1.575 billion was recorded in provision. 9. Financial Margin stood at R$32.684 billion, up 12.5% in comparison with the same period in 2011. 10. The Delinquency Ratio over 90 days stood at 4.1% on September 30, 2012 (3.8% on September 30, 2011). 11. The Efficiency Ratio improved by 0.6 p.p. (from 42.7% in September 2011 to 42.1% in September 2012), whereas the “adjusted-to-risk” ratio stood at 53.1% (52.4% in September 2011). 12. Insurance Written Premiums, Pension Plan Contributions and Capitalization Bond Income totaled R$31.092 billion the first nine months of 2012, up 17.3% over the same period in 2011. Technical Reserves stood at R$117.807 billion, up 21.3% on September 2011. 13. Investments in infrastructure, information technology and telecommunications amounted to R$2.967 billion in the first nine months of 2012, a 5.3% increase on the previous year. 14. Taxes and contributions, including social security, paid or recorded in provision, amounted to R$17.056 billion, of which R$6.695 billion referred to taxes withheld and collected from third parties and R$10.361 billion from Bradesco Organization activities, equivalent to 120.4% of Adjusted Net Income . 15. Bradesco has an extensive customer service network in Brazil, comprising 8,439 service points (4,665 branches and 3,774 Service Branches - PAs). Customers can also use 1,456 PAEs - ATMs (Automatic Teller Machines) in companies, 41,713 Bradesco Expresso service points, 35,128 Bradesco Dia & Noite ATMs and 12,414 Banco 24 Horas ATMs. (1) According to non-recurring events described on page 8 of this Report on Economic and Financial Analysis; (2) Excludes mark-to-market effect of available-for-sale securities recorded under Shareholders’ Equity; (3) R$124.332 billion considering the closing price of preferred shares (most traded share); (4) Includes sureties and guarantees, letters of credit, advances of credit card receivables, co-obligation in loan assignment (receivables-backed investment funds and mortgage-backed receivables), co-obligation in rural loan assignment, and operations bearing credit risk – commercial portfolio, which includes debentures and promissory notes; and (5) In the last 12 months . 4 Report on Economic and Financial Analysis –September 2012 Press Release Highlights 16 . Payroll, plus charges and benefits, totaled R$7.660 billion. Social benefits provided to the 104,100 employees of the Bradesco Organization and their dependents amounted to R$1.840 billion, while investments in training and development programs totaled R$100.219 million. 17. On August 30, the Organization inaugurated Bradesco Next – the bank of the future – a thoroughly modern space for the presentation and experimentation of new technologies, products and services. 18. On September 13, Bradesco was once again included in the Dow Jones Sustainability Index, a select NYSE trading list that includes only those companies with the best sustainable development practices. 19 . Major Awards and Acknowledgments in the period: · Bradesco was elected Company of the Year by the Best of Dinheiro 2012 year book, as well as the Best Insurance Company, the Best Health Company and Best Human Resources Management Company ( IstoÉ Dinheiro magazine, in association with KPMG, Trevisan and Economatica); · For the second consecutive year, Bradesco is the most valuable brand Latin America (Latin America BrandFinance); · Bradesco is the most innovative company in customer relations according to a survey conducted by the consultancy DOM Strategy Partners ( Consumidor Moderno magazine); · Bradesco is one of the 100 Best Companies to Work For in Brazil ( Época magazine, evaluated by the Great Place to Work Institute); · Bradesco placed first in the financial segment “Stock Exchange’s Stars” ranking. The study analyzed the performance of all Brazilian companies’ shares listed on São Paulo Stock Exchange and indicated those that created more value to their shareholders (Boston Consulting Group); · Bradesco was the only financial institution with a positive performance in the Stock Exchange in 2012 ( Valor Econômico newspaper, data from BM&FBovespa and Economatica); · For the sixth consecutive time, Grupo Bradesco Seguros ranked first in the Brazilian insurance company category (2012 Valor 1000 list of Valor Econômico newspaper); and · For the second consecutive year, Grupo Bradesco Seguros was the “Best and major insurance company in Latin America”, in the “Top 100 Insurers” ranking ( Latin Trade magazine). With regards to sustainability, Bradesco divides its actions into three pillars: (i) Sustainable Finances, focused on banking inclusion, social and environmental variables for loan approvals and product offering; (ii) Responsible Management, focused on valuing professionals, improving the workplace and adopting eco-efficient practices; and (iii) Social and Environmental Investments, focused on education, the environment, culture and sports. In this area, we point out Fundação Bradesco, which has a 55-year history of extensive social and educational work, with 40 schools in Brazil. In 2012, a projected budget of R$385.473 million will benefit 111,170 students in its schools, in Basic Education (from Kindergarten to High School and Vocational Training - High School Level), Education for Youth and Adults; and Preliminary and Continuing Qualification focused on the creation of jobs and generation of income. The nearly 50 thousand students in Basic Education are guaranteed free, quality education, uniforms, school supplies, meals and medical and dental assistance. Fundação Bradesco also aided another 300,150 students through its distance learning programs, found at its e-learning portal “Virtual School.” These students completed at least one of the many courses offered by the Virtual School. Furthermore, another 83,323 people will benefit from projects and actions in partnerships with Digital Inclusion Centers (CIDs), the Educa+Ação Program and Technology courses ( Educar e Aprender – Teach and Learn). Bradesco 5 Press Release Main Information 3Q12 2Q12 1Q12 4Q11 3Q11 2Q11 1Q11 4Q10 Variation % 3Q12 x 2Q12 3Q12 x 3Q11 Income Statement for the Period - R$ million Book Net Income 2,862 2,833 2,793 2,726 2,815 2,785 2,702 2,987 1.0 1.7 Adjusted Net Income 2,893 2,867 2,845 2,771 2,864 2,825 2,738 2,684 0.9 1.0 Total Financial Margin 10,955 11,034 10,695 10,258 10,230 9,471 9,362 9,018 (0.7) 7.1 Gross Loan Financial Margin 7,460 7,362 7,181 7,162 6,928 6,548 6,180 6,143 1.3 7.7 Net Loan Financial Margin 4,157 3,955 4,087 4,501 4,149 4,111 3,820 3,848 5.1 0.2 Allowance for Loan Losses (ALL) Expenses (3,303) (3,407) (3,094) (2,661) (2,779) (2,437) (2,360) (2,295) (3.1) 18.9 Fee and Commission Income 4,438 4,281 4,118 4,086 3,876 3,751 3,510 3,568 3.7 14.5 Administrative and Personnel Expenses (6,684) (6,488) (6,279) (6,822) (6,285) (5,784) (5,576) (5,790) 3.0 6.3 Insurance Written Premiums, Pension Plan Contributions and Capitalization Bond Income 10,104 11,570 9,418 11,138 9,025 9,628 7,845 9,012 (12.7) 12.0 Balance Sheet - R$ million Total Assets 856,288 830,520 789,550 761,533 722,289 689,307 675,387 637,485 3.1 18.6 Securities 319,537 322,507 294,959 265,723 244,622 231,425 217,482 213,518 (0.9) 30.6 Loan Operations 371,674 364,963 350,831 345,724 332,335 319,802 306,120 295,197 1.8 11.8 - Individuals 114,536 112,235 109,651 108,671 105,389 102,915 100,200 98,243 2.1 8.7 - Corporate 257,138 252,728 241,181 237,053 226,946 216,887 205,920 196,954 1.7 13.3 Allowance for Loan Losses (ALL) (20,915) (20,682) (20,117) (19,540) (19,091) (17,365) (16,740) (16,290) 1.1 9.6 Total Deposits 212,869 217,070 213,877 217,424 224,664 213,561 203,822 193,201 (1.9) (5.3) Technical Reserves 117,807 111,789 106,953 103,653 97,099 93,938 89,980 87,177 5.4 21.3 Shareholders' Equity 66,047 63,920 58,060 55,582 53,742 52,843 51,297 48,043 3.3 22.9 Assets under Management 1,172,008 1,130,504 1,087,270 1,019,790 973,194 933,960 919,007 872,514 3.7 20.4 Performance Indicators (%) on Adjusted Net Income (unless otherwise stated) Adjusted Net Income per Share - R$ 2.98 2.97 2.96 2.93 2.91 2.82 2.72 2.61 0.3 2.4 Book Value per Common and Preferred Share - R$ 17.30 16.74 15.21 14.56 14.08 13.82 13.42 12.77 3.3 22.9 Annualized Return on Average Shareholders' Equity (3) (4) 19.9 20.6 21.4 21.3 22.4 23.2 24.2 22.2 (0.7) p.p. (2.5) p.p. Annualized Return on Average Assets 1.4 1.4 1.5 1.6 1.7 1.7 1.7 1.7 - (0.3) p.p. Average Rate - Annualized (Adjusted Financial Margin / Total Average Assets - Purchase and Sale Commitments - Permanent Assets) 7.6 7.9 7.9 7.8 8.0 7.8 8.2 8.3 (0.3) p.p. (0.4) p.p. Fixed Assets Ratio - Total Consolidated 19.0 18.2 19.9 21.0 16.7 17.3 17.4 18.1 0.8 p.p. 2.3 p.p. Combined Ratio - Insurance 86.5 85.0 85.6 83.6 86.2 85.8 86.1 85.1 1.5 p.p 0.3 p.p. Efficiency Ratio (ER) 42.1 42.4 42.7 43.0 42.7 42.7 42.7 42.7 (0.3) p.p. (0.6) p.p. Coverage Ratio (Fee and Commission Income / Administrative and Personnel Expenses) 64.4 63.2 62.9 62.2 62.7 63.5 63.6 64.2 1.2 p.p. 1.7 p.p. Market Capitalization - R$ million 113,102 104,869 113,021 106,971 96,682 111,770 117,027 109,759 7.9 17.0 Loan Portfolio Quality % ALL / Loan Portfolio 7.4 7.4 7.5 7.3 7.3 6.9 7.0 7.1 - 0.1 p.p. Non-Performing Loans (>60 days / Loan Portfolio) 5.1 5.1 5.1 4.8 4.6 4.5 4.4 4.3 - 0.5 p.p. Delinquency Ratio (> 90 days / Loan Portfolio) 4.1 4.2 4.1 3.9 3.8 3.7 3.6 3.6 (0.1) p.p. 0.3 p.p. Coverage Ratio (> 90 days ) 179.0 177.4 181.7 184.4 194.0 189.3 193.6 197.6 1.6 p.p (15.0) p.p. Coverage Ratio (> 60 days ) 144.8 144.0 146.6 151.8 159.6 154.0 159.1 163.3 0.8 p.p (14.8) p.p. Operating Limits % Capital Adequacy Ratio - Total Consolidated 16.0 17.0 15.0 15.1 14.7 14.7 15.0 14.7 (1.0) p.p. 1.3 p.p. - Tier I 11.3 11.8 12.0 12.4 12.2 12.9 13.4 13.1 (0.5) p.p. (0.9) p.p. - Tier II 4.7 5.2 3.0 2.7 2.5 1.8 1.7 1.7 (0.5) p.p. 2.2 p.p. - Deductions - (0.1) (0.1) - - 6 Report on Economic and Financial Analysis –September 2012 Press Release Main Information Sept12 Jun12 Mar12 Dec11 Sept11 Jun11 Mar11 Dec10 Variation % Sept12 vs Jun12 Sept12 vs Sept11 Structural Information - Units Service Points 67,225 65,370 62,759 59,721 55,832 53,256 50,977 48,691 2.8 20.4 - Branches 4,665 4,650 4,636 4,634 3,945 3,676 3,651 3,628 0.3 18.3 - PAs (9) 3,774 3,243 2,986 2,962 2,990 2,982 2,978 2,933 16.4 26.2 - PAEs (9) 1,456 1,476 1,497 1,477 1,589 1,587 1,588 1,557 (1.4) (8.4) - Outplaced Bradesco Network ATMs 3,954 3,992 3,974 3,913 3,953 3,962 3,921 3,891 (1.0) - - Banco24Horas Network ATMs (10) 10,464 10,459 10,583 10,753 10,815 10,856 10,326 9,765 0.1 (3.2) - Bradesco Expresso (Correspondent Banks) 41,713 40,476 38,065 34,839 31,372 29,263 27,649 26,104 3.1 33.0 - Bradesco Promotora de Vendas 1,186 1,061 1,005 1,131 1,157 919 853 801 11.8 2.5 - Branches / Subsidiaries Abroad 13 13 13 12 11 11 11 12 - 18.2 ATMs 47,542 47,484 47,330 46,971 45,596 45,103 44,263 43,072 0.1 4.3 - Bradesco Network 35,128 35,226 35,007 34,516 33,217 32,714 32,514 32,015 (0.3) 5.8 - Banco24Horas Network 12,414 12,258 12,323 12,455 12,379 12,389 11,749 11,057 1.3 0.3 Credit and Debit Cards - in millions 149.3 150.1 159.9 155.7 153.0 150.4 147.5 145.2 (0.5) (2.4) - Credit Cards 93.0 95.3 93.8 91.4 90.1 89.0 87.4 86.5 (2.4) 3.2 - Debit Cards 56.4 54.8 66.1 64.3 62.9 61.4 60.1 58.7 2.9 (10.3) Employees 104,100 104,531 105,102 104,684 101,334 98,317 96,749 95,248 (0.4) 2.7 Outsourced Employees and Interns 13,013 12,661 12,659 11,699 10,731 10,563 10,321 9,999 2.8 21.3 Customers - in millions Checking accounts 25.6 25.6 25.4 25.1 24.7 24.0 23.5 23.1 - 3.6 Savings Accounts 48.3 45.2 41.3 43.4 40.6 39.7 39.4 41.1 6.9 19.0 Insurance Group 42.4 41.9 40.8 40.3 39.4 38.0 37.0 36.2 1.2 7.6 - Policyholders 36.7 36.3 35.4 35.0 34.3 33.0 32.1 31.5 1.1 7.0 - Pension Plan Participants 2.3 2.2 2.2 2.2 2.1 2.1 2.1 2.0 4.5 9.5 - Capitalization Bond Customers 3.4 3.4 3.2 3.1 3.0 2.9 2.8 2.7 - 13.3 Bradesco Financiamentos 3.7 3.8 3.8 3.8 4.0 4.2 4.5 4.9 (2.6) (7.5) Expanded Loan Portfolio: includes sureties and guarantees, letters of credit, advances of credit card receivables, co-obligation in loan assignment (receivables-backed investment funds and mortgage-backed receivables), co-obligation in rural loan assignment and operations bearing credit risk – commercial portfolio, covering debentures and promissory notes; In the last 12 months; Excluding mark-to-market effect of available-for-sale securities recorded under shareholders’ equity; Adjusted net income for the period; Excludes additional reserves; Number of shares (excluding treasury shares) multiplied by the closing price of common and preferred shares on the period’s last trading day; As defined by the Brazilian Central Bank (Bacen); Credits overdue; PA (Service Branch): a result from the consolidation of PAB (Banking Service Branch), PAA (Advanced Service Branch) and Exchange Branches, according to CMN Resolution 4,072 of April 26, 2012; and PAE: ATM located in the premises of a company; Including overlapping ATMs within the Bank’s own network and the Banco24Horas network: 2,039 in September 2012 ; 2,059 in June 2012; 2,050 in March 2012; 2,019 in December 2011; 2,040 in September 2011; 2,045 in June 2011; 2,024 in March 2011; and 1,999 in December 2010; The decreased credit card base in 3Q12 is due to the exclusion of idle cards; The decreased debit card base in 2Q12 is due to the exclusion of idle cards; and Number of accounts. Bradesco 7 Press Release Ratings Main Ratings Fitch Ratings International Scale Domestic Scale Feasibility Support Domestic Currency Foreign Currency Domestic a - 2 Long Term Short Term Long Term Short Term Long Term Short Term A - F1 BBB + F2 AAA (bra) F1 + (bra) Moody´s Investors Service R&I Inc. Financial Strength / Individual Credit Risk Profile International Scale Domestic Scale International Scale C - / baa1 Foreign Currency Debt Domestic Currency Deposit Foreign Currency Deposit Domestic Currency Issuer Rating Long Term Long Term Short Term Long Term Short Term Long Term Short Term BBB Baa1 A3 P - 2 Baa2 P-2 Aaa.br BR - 1 Standard & Poor's Austin Rating International Scale - Issuer's Credit Rating Domestic Scale Corporate Governance Domestic Scale Foreign Currency Domestic Currency Issuer's Credit Rating Long Term Short Term Long Term Short Term Long Term Short Term Long Term Short Term brAA+ brAAA brA -1 BBB A - 2 BBB A - 2 brAAA brA - 1 Book Net Income vs Adjusted Net Income The main non-recurring events that impacted book net income in the periods below are presented in the following comparative chart: R$ million 9M12 9M11 3Q12 2Q12 Book Net Income 8,488 8,302 2,862 2,833 Non-Recurring Events 117 125 31 34 - Earnings from Extended Securities Terms (2,116) - (2,116) - - Additional Technical Reserve due to Real Interest Rate Reduction 2,116 - 2,116 - - Reversal of Provision for Tax Risks - (2,126) - - - Additional ALL - 1,006 - - - Labor Provision - 501 - - - Other 195 604 52 57 - Tax Effects (78) 140 (21) (23) Adjusted Net Income 8,605 8,427 2,893 2,867 0 ROAE % 19.6 22.0 20.2 20.6 0 ADJUSTED ROAE % 19.9 22.4 20.4 20.9 See page 17 – "Income from Insurance, Pension Plans and Capitalization Bonds – Non-Recurring Events." Includes civil provision, of which: R$195 million in the first nine months of 2012, R$52 million in the third quarter of 2012 and R$57 million in the second quarter of 2012. The first nine months of 2011 include basically: (i) asset impairment, amounting to R$152 million; and (ii) civil provision, amounting to R$403 million. (3) Annualized. 8 Report on Economic and Financial Analysis –September 2012 Press Release Summarized Analysis of Adjusted Income To provide for better understanding, comparison and analysis of Bradesco’s results, we use the Adjusted Income Statement for analysis and comments contained in this Report on Economic and Financial Analysis, obtained from adjustments made to the Book Income Statement, detailed at the end of this Press Release, which includes adjustments to non-recurring events shown on the previous page. Note that the Adjusted Income Statement serves as the basis for the analysis and comments made in Chapters 1 and 2 of this report. R$ million Adjusted Income Statement 9M12 9M11 Variation 3Q12 2Q12 Variation 9M12 x 9M11 3Q12 x 2Q12 Amount % Amount % Financial Margin 32,684 29,063 3,621 12.5 10,955 11,034 - Interest 31,343 27,685 3,658 13.2 10,603 10,518 85 0.8 - Non-interest 1,341 1,378 (37) (2.7) 352 516 (164) (31.8) ALL (9,804) (7,576) (2,228) 29.4 (3,303) (3,407) 104 (3.1) Gross Income from Financial Intermediation 22,880 21,487 1,393 6.5 7,652 7,627 25 0.3 Income from Insurance, Pension Plans and Capitalization Bonds 2,859 2,437 422 17.3 1,029 953 76 8.0 Fee and Commission Income 12,837 11,137 1,700 15.3 4,438 4,281 157 3.7 Personnel Expenses (9,044) (7,921) (1,123) 14.2 (3,119) (3,047) (72) 2.4 Other Administrative Expenses (10,407) (9,724) (683) 7.0 (3,565) (3,441) (124) 3.6 Tax Expenses (3,041) (2,659) (382) 14.4 (1,038) (991) (47) 4.7 Equity in the Earnings (Losses) of Unconsolidated Companies 104 91 13 14.3 45 19 26 136.8 Other Operating Income / (Expenses) (3,085) (2,593) (492) 19.0 (1,054) (1,035) (19) 1.8 Operating Result 13,103 12,255 848 6.9 4,388 4,366 22 0.5 Non-Operating Income (60) (1) (59) - (20) (22) 2 (9.1) Income Tax / Social Contribution (4,384) (3,713) (671) 18.1 (1,455) (1,461) 6 (0.4) Non-controlling Interest (54) (114) 60 (52.6) (20) (16) (4) 25.0 Adjusted Net Income 8,605 8,427 178 2.1 2,893 2,867 26 0.9 (1) Income from Insurance, Pension Plans and Capitalization Bonds Insurance, Pension Plan and Capitalization Bond Retained Premiums - Variation in Technical Reserves of Insurance, Pension Plans and Capitalization Bonds – Retained Claims – Capitalization Bond Draws and Redemptions –Insurance, Pension Plan and Capitalization Bond Selling Expenses. Bradesco 9 Press Release Summarized Analysis of Adjusted Income Adjusted Net income and Profitability In the third quarter of 2012, Bradesco posted adjusted net income of R$2,893 million, up 0.9%, or R$26 million, on the previous quarter, mainly driven by: (i) greater fee and commission income arising from the increase in business volume, (ii) lower allowance for loan loss expenses, (iii) higher operating insurance income, offset by: (iv) higher personnel and administrative expenses, and (v) lower financial margin income, a result of lower income from non-interest portion. In comparison with the same period a year earlier, adjusted net income increased by R$178 million, or 2.1% in the first nine months of 2012, for Return on Average Shareholders’ Equity (ROAE) of 19.9%. Shareholders Equity stood at R$66,047 million in September 2012, up 22.9% on the balance of September 2011. This increase is partially due to the surplus value of some securities reclassified from Held to Maturity to Available for Sale for adoption of CPCs 38 and 40 by the Insurance Group. The Capital Adequacy Ratio stood at 16.0%, 11.3% of which fell under Tier I Reference Shareholders’ Equity. Total Assets came to R$856,288 million in September 2012, up 18.6% over September 2011, driven by the increase in operations and the expansion of business volume. Return on Average Assets (ROAA) reached 1.4%. 10 Report on Economic and Financial Analysis –September 2012 Press Release Summarized Analysis of Adjusted Income Efficiency Ratio (ER) The Efficiency Ratio in the last 12 months improved by 0.3 p.p. for the third consecutive quarter, including the raise in salary levels as determined by the collective bargaining agreement, reaching 42.1% in the third quarter of 2012, lowest recorded in the last nine quarters. The improvement in ER was mainly driven by the growth in financial margin and fee and commission income, which was mainly due to an increase in average business volume, resulting from accelerated organic growth, which began in the second half of 2011, combined with the ongoing cost control efforts and the Efficiency Committee actions. Quarterly ER was up 1.2 p.p. over the same period in the previous year, as a result of the aforementioned factors, combined with the 19.1% increase in income from insurance, pension plans and capitalization bonds. The “adjusted to risk” ER, which reflects the impact of risk associated with loan operations , remained stable over the previous quarter at 53.1%, thanks to the stable delinquency ratio in the period. (1) ER (Personnel Expenses – Employee Profit Sharing + Administrative Expenses) / (Financial Margin + Fee and Commission Income + Income from Insurance + Equity in the Earnings (Losses) of Unconsolidated Companies + Other Operating Income – Other Operating Expenses). Considering the ratio between: (i) total administrative costs (Personnel Expenses + Administrative Expenses + Other Operating Expenses + Tax Expenses not related to revenue generation + Insurance Selling Expenses) and (ii) revenue net of related taxes (not considering Claims and Selling Expenses from the Insurance Group), our ER in the third quarter of 2012 would be 44.9%; and (2) Including ALL expenses, adjusted for granted discounts, loan recovery and sale of foreclosed assets, among others. Bradesco 11 Press Release Press Release Summarized Analysis of Adjusted Income Financial Margin The R$79 million decrease between the third quarter of 2012 and the second quarter of 2012 was mainly due to: · lower gains from the non-interest margin , in the amount of R$164 million, as a result of lower treasury/security gains; and offset by: · a R$85 million increase in interest-earning operations, mainly due to higher gains with: (i) “Loans”, due to increased volume of transactions in the period, and (ii) “Securities/Other” margins. Financial margin posted a R$3,621 million improvement between the first nine months of 2012 and the same period in 2011, for growth of 12.5%, mainly driven by: · a R$3,658 million increase in income from interest-earning operations due to an increase in business volume, mainly from: (i) “Loans”; and (ii) “Securities/Other;” and offset by: · lower income from the non-interest margin, in the amount of R$37 million, due to lower “Treasury/Securities” gains. 12 Report on Economic and Financial Analysis –September 2012 Press Release Summarized Analysis of Adjusted Income Interest Financial Margin – Annualized Average Rates R$ million 9M12 9M11 Interest Average Balance Average Rate Interest Average Balance Average Rate Loans 22,003 280,666 10.6% 19,656 250,059 10.6% Funding 3,228 333,543 1.3% 3,393 295,027 1.5% Insurance 2,271 110,526 2.7% 2,618 92,422 3.8% Securities/Other 3,841 288,773 1.8% 2,018 225,793 1.2% Financial Margin 31,343 - 7.4% 27,685 - 7.5% 3Q12 2Q12 Interest Average Balance Average Rate Interest Average Balance Average Rate Loans 7,460 287,987 10.8% 7,362 281,442 10.9% Funding 1,019 332,488 1.2% 1,041 336,954 1.2% Insurance 694 115,647 2.4% 726 110,120 2.7% Securities/Other 1,430 298,905 1.9% 1,389 283,763 2.0% Financial Margin 10,603 - 7.4% 10,518 - 7.5% The annualized interest financial margin rate stood at 7.4% in the third quarter of 2012, down 0.1 p.p. on the previous quarter, mainly due to: (i) the reduction in the average “Loan” margin rate, which was impacted by the decrease in interest rates in effect and the change in the loan portfolio mix; and (ii)the shrinkage in the average “Insurance” margin rate, due to the increase of the IGPM in the period, which affected the adjustment for inflation of part of technical reserves. Bradesco 13 Press Release Summarized Analysis of Adjusted Income Expanded Loan Portfolio In September 2012, Bradesco’s loan operations totaled R$371.7 billion. The 1.8% increase in the quarter was due to growth of: (i) 2.1% in Individuals; (ii) 2.0% in Small and Medium-sized Entities (SMEs); and (iii) 1.5% in Corporations. Over the last 12 months, the expanded portfolio increased 11.8.%, driven by: (i) 13.3% growth in Corporations; (ii) 13.3% growth in SMEs; and (iii) 8.7% growth in Individuals . To the Individuals segment, the products that posted the strongest growth in the last 12 months were: (i) real estate financing; and (ii) payroll-deductible loans. In the Corporate segment, growth was led by: (i) real estate financing – corporate plan; and (ii) export financing. Includes sureties, guarantees, letters of credit, advances of credit card receivables, debentures, promissory notes, assignment of receivables-backed investment funds and mortgage-backed receivables and rural loan. For more information, see Chapter 2 of this Report. Allowance for Loan Losses (ALL) In the third quarter of 2012, ALL expenses stood at R$3,303 million, down 3.1% from the previous quarter, even considering the 1.9% growth in the loan portfolio – as defined by Bacen in the period. This was mainly due to change occurred only in the second quarter of 2012. In comparison with the first nine months of 2011, ALL expenses in the same period in 2012 came to R$9,804 million, a 29.4% increase, mainly due to: (i) a 9.2% growth in loan operations - as defined by Bacen; and (ii) greater delinquency ratio in the period. 1 4 Report on Economic and Financial Analysis –September 2012 Press Release Summarized Analysis of Adjusted Income Delinquency Ratio > 90 days The delinquency ratio over 90 days was down 0.1 p.p. in the quarter, despite the changes in mix of business. It is worth highlighting Corporations’ lower delinquency ratio. (1) As defined by Bacen. Coverage Ratios The following graph presents the changes in coverage ratio of the ALL for loans overdue for more than 60 and 90 days. In September 2012, these ratios stood at 144.8% and 179.0%, respectively, posting a slight improvement in the period and pointing to a comfortable level of provisioning. The ALL, totaling R$20.9 billion in September 2012, was made up of: (i) R$16.9 billion required by Bacen; and (ii) R$4.0 billion in excess provisions. Bradesco 15 Press Release Summarized Analysis of Adjusted Income Income from Insurance, Pension Plans and Capitalization Bonds Net income for the third quarter of 2012 stood at R$837 million (R$881 million in the second quarter of 2012), with an annualized Return on Shareholders’ Equity of 24.9%. Net income totaled R$2.623 billion, up 12.0% in the first nine months of 2012 in comparison with the same period a year earlier (R$2.341 billion), with a 24.6% Return on Shareholders’ Equity. R$ million (unless otherwise stated) 3Q12 2Q12 1Q12 4Q11 3Q11 2Q11 1Q11 4Q10 Variation % 3Q12 x 2Q12 3Q12 x 3Q11 Net Income 837 881 905 860 780 800 761 779 (5.0) 7.3 Insurance Written Premiums, Pension Plan Contributions and Capitalization Bond Income 10,104 11,570 9,418 11,138 9,025 9,628 7,845 9,012 (12.7) 12.0 Technical Reserves 117,807 111,789 106,953 103,653 97,099 93,938 89,980 87,177 5.4 21.3 Financial Assets 133,738 128,526 122,147 116,774 110,502 106,202 102,316 100,038 4.1 21.0 Claims Ratio 70.4 71.3 71.9 68.6 71.5 72.2 72.0 71.1 (0.9) p.p. (1.1) p.p. Combined Ratio 86.5 85.0 85.6 83.6 86.2 85.8 86.1 85.1 1.5 p.p. 0.3 p.p. Policyholders / Participants and Customers (in thousands) 42,363 41,898 40,785 40,304 39,434 37,972 37,012 36,233 1.1 7.4 Employees 7,545 7,478 7,574 7,608 7,571 7,594 7,544 7,459 0.9 (0.3) Market Share of Insurance Written Premiums, Pension Plan Contributions and Capitalization Bond Income 24.5 24.8 23.4 25.6 24.9 25.0 23.2 24.7 (0.3) p.p. (0.4) p.p. (1) As of the fourth quarter of 2010, held-to-maturity securities were reclassified to available for sale category, for adoption of CPCs 38 and 40; and (2) The third quarter of 2012 includes the latest data released by Susep (August 12). Note: For comparison purposes, the non-recurring effects arising from the additional technical reserve due to the real interest rate reduction were not considered in the third quarter ratio. 16 Report on Economic and Financial Analysis –September 2012 Press Release Summarized Analysis of Adjusted Income Below we point out the main non-recurring events in the third quarter of 2012, which, however, had not an impact on Insurance Group’s result: (i) Financial Assets: Aiming at streamlining our Assets Liability Management – ALM, we extended the terms of some available-for-sale securities covering technical reserves. This resulted in a R$2.1-billion gain in financial revenues; and (ii) Technical Reserves: Based on economic and actuarial studies, the Insurance Group decided to adapt its long-term technical reserves to the current real interest rates. As a result, we had a R$2.1 billion expense on additional technical reserves. Note that, despite the R$2.1 billion expense with available-for-sale securities, this portfolio’s mark-to-market balance increased R$189 million in the third quarter of 2012, totaling R$5.8 billion in September 2012 (June 2012 – R$5.6 billion). Due to the excellent performance of the Life and Pension Plan segments in the second quarter of 2012 and the known seasonality of the insurance segment, the quarterly revenue stood at R$10.1 billion, lower in a quarter-on-quarter comparison, but up 12.0% when compared to the previous year. Net income for the third quarter of 2012 was down 5.0% over the previous quarter, mainly due to: (i) the 12.7% decrease in revenue; partially offset by: (ii) the 0.9 p.p. reduction in claims ratio; and (iii) the improved financial and equity income. Year on year, quarterly net income was up 7.3%, due to: (i) the 12.0% increase in revenue; (ii) 1.1 p.p. drop in claims ratio; (iii) lower general and administrative expenses; partially offset by: (iv) a decreased financial income. In the first nine months, total revenue increased by 17.3% over the same period in 2011, which was driven by the performance of all segments, that posted an over two-digit growth in the period. Net income for the first nine months of 2012 was up 12.0% over the same period in 2011, due to: (i) a 17.3% increase in revenue; (ii) the focus on more profitable products; (iii) the 0.7 p.p. drop in claims ratio; (iv) improved equity income; and (v) lower general and administrative expenses, despite the sector’s collective bargaining agreement in January 2012; partially offset by: (vi) a decreased financial income. With regards to solvency, Grupo Bradesco de Seguros e Previdência complies with Susep and ANS rules, also complying with global standards (Solvency II), with a leverage of 2.3 times its Shareholders’ Equity in the period. Bradesco 17 Press Release Summarized Analysis of Adjusted Income Fee and Commission Income In the third quarter of 2012, fee and commission income came to R$4,438 million, up R$157 million, or 3.7%, over the previous quarter, due to the increase in business volume. This result was due to: (i) an increase in income from cards; (ii) an increase in income from fund management; (iii) an increase in income from checking accounts; (iv) an increase in income from collections; and partially offset by: (v) lower gains from capital market operations (underwriting / financial advisory). In comparison with the same period a year earlier, the increase of R$1,700 million, or 15.3%, in fee and commission income in the first nine months of 2012 was mainly due to: (i) the performance of the credit card segment, driven by the growth in credit card base and revenue; (ii) higher income from checking accounts, which was a result of a better business volume and an increase in the checking account holder base, which posted net growth of 945 thousand accounts in the period; (iii) greater income from fund management; (iv) greater gains from capital market operations (underwriting / financial advisory); and (v) greater income from loan operations, resulting from an increase in volume of contracted operations and surety and guarantee operations. 18 Report on Economic and Financial Analysis –September 2012 Press Release Summarized Analysis of Adjusted Income Personnel Expenses In the third quarter of 2012, the R$72 million increase from the previous quarter was due to the following: · structural expenses – up R$112 million, mainly due to raise in salary levels, as determined by the collective bargaining agreement, and adjustments to labor obligations; and · non-structural expenses – R$40 million decrease, mainly due to lower expenses with: (i) provision for labor claims; and (ii) employee and management profit sharing. In comparison with the same period in 2011, the R$1,123 million increase in the first nine months of 2012 was mainly the result of: · R$951 million in structural expenses, resulting from: (i) increased expenses with salaries, social charges and benefits, due to raise in salary levels (2011 and 2012 collective bargaining agreements); and (ii) the net increase in the number of employees by 2,766 professionals, due to organic growth in the period; and · R$172 million in non-structural expenses, basically driven by greater expenses with employee and management profit sharing in the period. Note: Structural Expenses Salaries + Social Charges + Benefits + Pension Plans.
